Citation Nr: 0830215	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for pulmonary thrombosis 
with hypoxia, to include as a result of asbestos exposure.

2.	Entitlement to service connection for a bilateral hand 
disorder, to include arthritis and diabetic neuropathy.

3.	Entitlement to service connection for arthritis of the 
left elbow.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1964 to July 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, which denied service connection for pulmonary 
thrombosis with hypoxia, and arthritis of the left elbow, and 
declined to reopen a service connection claim for swollen 
painful fingers of the right hand.  The RO also denied 
service connection for diabetes mellitus, type II, and also 
declined to elevate the veteran's service connected back 
disability above 10 percent.  The RO issued a notice of the 
decision in November 2006, and the veteran timely filed a 
Notice of Disagreement (NOD) as to all issues in December 
2006.  

Subsequently, in April 2007 the RO provided a Statement of 
the Case (SOC), and thereafter, in May 2007, the veteran 
timely filed a substantive appeal only as to three issues, 
namely, the denial of service connection for pulmonary 
thrombosis, arthritis of the elbow, and a bilateral hand 
disorder.  He did not indicate an objection to the 10 percent 
evaluation for his service connected back disability or to 
the denial of service connection for diabetes mellitus, but 
in an April 2007 decision the RO granted service connection 
for diabetes mellitus, associated with exposure to herbicide 
agents.

The veteran requested a Travel Board hearing on these 
matters, which was held in February 2008 where the veteran 
presented as a witness before the undersigned acting veterans 
law judge.  A transcript of the hearing is of record.

At this hearing, and in his May 2007 substantive appeal, the 
veteran clarified that the RO had erroneously adjudicated a 
claim for service connection for a left elbow disorder, 
rather than adjudicating a claim for an increased rating for 
his already service connected degenerative joint disease of 
the right elbow.  See Hearing Transcript at 2.  At this time, 
the veteran verbally affirmed that he had no complaint 
relating to the left elbow, see Hearing Transcript at 2, and 
accordingly, the Board determines that this issue has 
effectively been withdrawn.  38 C.F.R. § 20.204.    

Also at his hearing, the veteran described the current 
symptoms of his service connected back disability, evaluated 
at 10 percent, thereby indicating that the current level of 
this disability was worse than rated.  See Hearing Transcript 
at 8-11, 16.  Although the Board may not construe this 
testimony as a timely substantive appeal of this issue, given 
that the time period within which the veteran must have filed 
such an appeal had elapsed by November 2007, see 38 C.F.R. § 
20.302(b), the Board construes this as a new increased rating 
claim, which the RO must adjudicate after issuing proper 
Veterans Claims Assistance Act (VCAA) notice and developing 
the record.  

With respect to the veteran's already service connected right 
elbow disability, at his Travel Board hearing the veteran 
offered testimony as to the current state of this malady.  
See Hearing Transcript at 11-13.  The Board refers the matter 
of an increased rating for this disability to the RO for 
further action, to include clarifying whether the veteran 
wishes to pursue such an increased rating claim, and if he 
does, adjudicating the issue after providing proper VCAA 
notice and conducting any other necessary development.      

The Board also notes that the RO, in December 1990, denied 
service connection for "swollen and painful fingers of the 
right hand," (in addition to other disorders not relevant to 
the instant appeal).  Then, in his May 2006 claim, the 
veteran asked the RO to "re-evaluate the arthritis in both 
my hands . . . ."  In reply, the RO, in its June 29, 2006 
VCAA letter, indicated that "[y]our claim . . . requested a 
're-evaluation' of your arthritis of both hands," but noted 
that "[a] review of your records does not indicate these 
conditions have been previously considered.  We are accepting 
your statement as a claim for service connect[ion] 
compensation for these issues."  (Emphasis added).  
Notwithstanding the RO's explicit construction of the 2006 
claim as a new claim, in its September 2006 decision, it 
merged the 1990 service connection claim for "swollen and 
painful fingers of the right hand" with the 2006 claim for 
"arthritis in both my hands," and determined that the 
veteran had failed to produce new and material evidence to 
reopen the 1990 claim.  The Board determines that these two 
issues represent distinct and separate claims, given that in 
one, the veteran has asserted that he has arthritis of the 
bilateral hands, while in the other, he asserted that he 
generally had swollen and painful fingers of the right hand.  
See Boggs v. Peake, 520 F.3d 1330, 1334-36 (Fed. Cir. 2008) 
(holding that "[i]f a veteran's claim does not have the same 
factual basis as a prior claim, [that is, does not have the 
same disease or injury] then the veteran is not seeking to 
reopen his prior claim but rather is [filing] a new claim," 
and affirming that "claims based on separate and distinctly 
diagnosed diseases or injuries must be considered separate 
and distinct claims").  Therefore, the Board determines that 
the veteran need not submit new and material evidence to 
reopen a previously and finally denied claim.       

Additionally, in a December 2006 correspondence the veteran 
raised the issues of service connection for sleep apnea and 
snoring as well as a claim to reopen his previously and 
finally denied service connection claim for hearing loss.  
The Board refers these matters to the RO for further action, 
to include clarifying whether the veteran wishes to pursue 
such claims, and if so, adjudicating these claims after 
providing proper VCAA notice and other development. 

With respect to the veteran's service connection claims for 
pulmonary thrombosis with hypoxia, to include as a result of 
asbestos exposure, and a bilateral hand disorder, to include 
arthritis and diabetic neuropathy, these aspects of the 
appeal are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's service connection claims 
for pulmonary thrombosis with hypoxia, to include as a result 
of asbestos exposure, and a bilateral hand disorder, to 
include arthritis and diabetic neuropathy.  38 C.F.R. § 19.9 
(2007).  Specifically, with respect to the veteran's service 
connection claim for pulmonary thrombosis with hypoxia, the 
Board notes that a December 2005 VA medical record diagnoses 
the veteran with hypoxia, and other VA medical records, 
spanning November 2005 to May 2006 contain diagnoses of 
pulmonary fibrosis.  Additionally, the veteran's service 
medical records, dated July 1977, August 1977 and October 
1979, reflect that he had an abnormality of the lung, namely, 
a lesion of the left upper lobe (LUL), diagnosed as probable 
granuloma, as well as chest pains.  Under such a 
circumstance, the Board determines that a VA examination is 
warranted to determine the likely etiology of the veteran's 
current pulmonary disorder, and whether said current disorder 
may be causally related to his documented in-service 
pulmonary abnormalities.   

With respect to the claimed bilateral hand disorder, at his 
February 2008 Travel Board hearing, the veteran testified 
that he experienced tingling and numbness in the hands, as 
well as pain.  See Hearing Transcript at 15.  In the Board's 
view, the presence of such symptomatology raises the 
possibility that the bilateral hand disorder for which he has 
filed service connection is actually neuropathy related to 
his now service connected diabetes mellitus, type II.  
Accordingly, the Board must remand this issue so that the 
AMC/RO may provide the veteran a VA examination to determine 
the current diagnosis, if any, of the veteran's claimed 
bilateral hand disorder, as well as offer an opinion as to 
whether such diagnosed disorder is causally related to the 
veteran's period of service, or any incident thereof, or, 
alternatively, whether said disorder is likely secondary to 
his service connected diabetes mellitus.  

Finally, the veteran also conveyed at his February 2008 
Travel Board hearing that he has received medical treatment 
from the VA Medical Center in Little Rock, Arkansas, to 
include an evaluation of the hands, most recently about two 
months prior to the hearing.  See Hearing Transcript at 18-
19, 20-21.  The AMC/RO must seek to obtain such records, and 
associate them with the claims file.    




Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  
 
The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

The AMC/RO must also notify the veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

2. The AMC/RO must seek to obtain any 
outstanding VA treatment or other private 
medical records identified by the 
veteran, and associate such records with 
the claims file.

3. The veteran must be afforded VA 
medical examinations for the purpose of 
determining: (1) the likely etiology of 
his pulmonary thrombosis with hypoxia; 
and (2) the etiology of a bilateral hand 
disorder manifested by pain, tingling and 
numbing, and, specifically, whether such 
disorder, if any, was likely causally 
related to his active service, or was 
likely cause or aggravated by his service 
connected diabetes mellitus, type II.   

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinicians are requested to answer the 
following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current pulmonary 
thrombosis with hypoxia, is causally 
related to his active service or any 
incident thereof? 

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current bilateral 
hand disorder, if any, is causally 
related to his active service or any 
incident thereof? 

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current bilateral 
hand disorder, if any, was caused or 
aggravated by his service connected 
diabetes mellitus, type II?

The clinicians are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  Additionally, the Board 
advises that "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the clinician determines that the 
veteran's bilateral hand disorder, if 
any, was aggravated by his service-
connected diabetes mellitus, type II, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the bilateral hand disorder before the 
onset of aggravation.

The examiners are also requested to 
provide rationales for any opinions 
expressed and are advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





